t c memo united_states tax_court harry r gross petitioner v commissioner of internal revenue respondent docket no filed date harry r gross pro_se michael d zima for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge respondent issued a notice of final_determination denying petitioner's claim to abate interest for his taxable_year petitioner filed a timely petition for review of that determination with this court the sole issue for decision is whether petitioner is entitled to an abatement of interest pursuant to sec_6404 e background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner's legal residence at the time the petition was filed was tampa florida after receiving an extension of time to file petitioner filed his federal_income_tax return timely on date on the return petitioner reported adjusted_gross_income of dollar_figure income_tax due of dollar_figure self-employment_tax due unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue petitioner reported a dollar_figure loss and no tax due on his federal_income_tax return the dollar_figure loss reported on petitioner's return was applied as a net_operating_loss carryforward in the calculation of petitioner's adjusted_gross_income figure of dollar_figure and an addition_to_tax due of dollar_figure' under sec_6654 for failure to pay estimated_taxes petitioner made no federal tax deposits and had no withholding credit during further petitioner did not remit a payment with the return on his federal_income_tax return petitioner reported a dollar_figure loss he filed with his return an irs form_1045 application_for tentative refund computing the net_operating_loss for and electing a carryback of the loss to petitioner's tax_year on date the irs allowed the net_operating_loss_carryback and applied it to petitioner's account as of date the net_operating_loss reduced petitioner's income_tax_liability by dollar_figure after the carryback of the loss to petitioner’s account reflected the following amounts still owing for dollar_figure income_tax dollar_figure self-employment_tax dollar_figure sec_6654 failure to pay estimated_taxes dollar_figure sec_6651 failure_to_pay_tax dollar_figure interest to date dollar_figure total in an amended_return petitioner recalculated the addition_to_tax under sec_6654 reducing it to dollar_figure for our purposes here the amended amount was accepted by the internal_revenue_service petitioner's balance due was assigned to an irs revenue_officer in nashville tennessee where petitioner resided at the time the revenue_officer worked with petitioner to determine whether petitioner could satisfy his tax_liability by letter dated date petitioner among other things not relevant here stated that he expected to eliminate his tax_liabilities with a loss he expected to report on his tax_return on date the revenue_officer closed his collection file on petitioner's account deeming it uncollectible after determining petitioner was unable to pay the amount due on that same date petitioner sent the revenue_officer a letter and a copy of petitioner’s return petitioner filed his federal_income_tax return timely which reported a loss of dollar_figure however petitioner did not file a form_1045 with his return with respect to the net_operating_loss he sustained in date petitioner contacted the irs and learned that he still owed tax additions to tax and interest for by letter dated date petitioner requested the revenue_officer to remove the tax additions to tax and interest from his account as he thought they had been satisfied by his loss the revenue_officer by letter dated date responded to petitioner’s letter and provided a summary of petitioner’s account balance while the summary reflected that petitioner’s loss had been carried back to and that certain levied amounts had been applied to petitioner’s liability the summary did not reflect that petitioner’s loss had been carried back there was no communication between petitioner and the nashville revenue_officer after this letter at some point between date and date petitioner moved to tampa florida the collection file relating to petitioner’s balance due was reassigned to a revenue_officer in the irs office at tampa florida in date petitioner began communicating with an appeals officer in tampa after working with petitioner on his case the revenue_officer referred petitioner’s case to the irs examination_division upon reviewing petitioner’s return a revenue_agent concluded that petitioner had a valid net_operating_loss for although the revenue_agent did make some adjustments to petitioner’s return the parties agreed to the adjustments proposed in the revenue agent’s report on date and petitioner subsequently filed an amended_return for requesting a carryback of the net_operating_loss on date respondent allowed the carryback of the net_operating_loss and posted it to petitioner’s account as of date the levied amounts totaled dollar_figure and it appears from the underpayment summary offered into evidence at trial that this amount was applied toward the self-employment taxes of dollar_figure thus reducing the self-employment taxes to dollar_figure the date the net_operating_loss became available the date the return was due petitioner’s net_operating_loss_carryback the carryback satisfied all of petitioner’s income_tax_liability for however petitioner’s account continued to have a balance due for additions to tax and interest additionally petitioner continued to have a balance due for self-employment taxes since the net_operating_loss_carryback could not be used to offset self-employment_income see sec_1402 at this point petitioner owed the following amounts for s -0- income taxes dollar_figure self-employment taxes’ dollar_figure sec_6654 failure to pay estimated_taxes dollar_figure sec_6651 failure_to_pay_tax dollar_figure interest to dollar_figure total on brief respondent stated that there was a mathematical error in the application of the dollar_figure levied amounts and the correct balance of self-employment taxes should have been dollar_figure instead of dollar_figure on date petitioner filed an irs form_843 claim_for_refund and request for abatement with respondent requesting the commissioner to abate all interest and penalties associated with petitioner’s tax_year on date the commissioner issued a notice of final_determination denying petitioner's claim to abate the interest and penalties for on date petitioner petitioned this court to review the commissioner's failure to abate the additions to tax and interest associated with his and tax years at trial and on brief petitioner narrowed his request for review to discussion a abatement of additions to tax this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 sec_6404 does not give this court jurisdiction to review respondent’s failure to abate additions to income_tax see 112_tc_230 therefore we may not review the commissioner’s failure to abate the additions to tax associated with petitioner’s tax_year b abatement of interest the commissioner's authority to abate an assessment of interest involves the exercise of discretion and this court gives due deference to the commissioner's discretion see 112_tc_19 91_tc_1079 however this court may order abatement where the commissioner abuses his discretion by sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 failing to abate interest see sec_6404 krugman v commissioner supra pincite sec_6404 b provides in pertinent part that the commissioner may abate the assessment of interest on any payment of tax if an error or delay by the taxpayer in paying his or her tax is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act ’ for purposes of sec_6404 an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment see sec_6404 congress intended the secretary to abate interest where failure to abate interest would be widely perceived as grossly unfair h rept 1986_3_cb_844 s rept 1986_3_cb_208 however congress did not intend that abatement be used routinely to avoid payment of interest id in sec_6404 e was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date this case involves petitioner's tax_year therefore the amendment is inapplicable to the case at bar see 112_tc_19 n the regulations in relevant part provide that the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion see sec_301_6404-2t b temporary proced admin regs fed reg date the regulations issued by the secretary provide several examples of what does and does not constitute a ministerial_act although petitioner requested an abatement of all interest associated with his tax_year the acts petitioner contends delayed the payment of his tax_liability did not occur until march of or later thus petitioner’s failure to pay his tax_liability prior to march of was solely attributable to petitioner therefore the interest that accrued on petitioner’s tax_liability before march of is not abatable the commissioner therefore did not abuse his discretion in refusing to abate the interest for this time period although the carryback was not applied to the tax_year until date petitioner concedes that no interest the final treasury regulation under sec_6404 was issued on date the final_regulation contains the same definition of ministerial_act as the temporary_regulation see sec_301_6404-2 proced admin regs the final_regulation generally applies to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs -- - accrued on petitioner’s income_tax_liability after the due_date of his return date because of respondent’s retroactive application of the carryback on that date however petitioner contends that respondent should abate the interest that accrued on petitioner’s outstanding self-employment taxes and additions to tax from date to the present petitioner claims the revenue_officer in respondent's nashville office agreed to apply petitioner’s carryback to eliminate completely petitioner’s income and self-employment_tax liabilities as well as all the additions to tax and interest associated with petitioner’s tax_year petitioner claims the revenue_officer in respondent’s nashville office told him not to file a form_1045 with his return while petitioner conceded at trial that the carryback could not be used to eliminate his liability for self-employment taxes additions to tax or interest petitioner claims he was unaware of this fact until early petitioner claims that if the revenue_agent had not advised him not to file a form_1045 or if respondent had properly applied the carryback in then petitioner would have become aware at that time that the carryback could only be used to eliminate income_tax_liability petitioner claims he could have paid the remaining liabilities in thus petitioner contends the interest that accrued on his account from date to the present is attributable to delays in the performance of ministerial acts by irs employees there is no evidence other than petitioner’s self-serving testimony to support his assertion that the irs revenue_officer made any promises to him or advised him not to file a form_1045 with his return rather the record indicates that the correspondence between petitioner and the revenue_officer brought out the fact that petitioner’s loss had never been carried back to the tax_year as a result of that correspondence petitioner’s income_tax return was audited the amount of the loss was accepted with some modifications and ultimately applied as of date to completely offset the income_tax_liability however the parties never reached an agreement or compromise on settling the remainder of petitioner’s liability moreover there is no persuasive evidence that the revenue_agent advised petitioner against filing a form_1045 while petitioner claimed the irs abused and threatened him his petitioner made this statement at trial believing that his only remaining liability was the self-employment taxes of dollar_figure as he testified i perhaps could have found dollar_figure begged or borrowed it from friends a whole lot easier than i could have come forward with dollar_figure petitioner however misapprehended what his liability was in as noted earlier petitioner’s total remaining liability as of date was dollar_figure own correspondence and testimony indicate that the irs employees he interacted with were cooperative and patient with petitioner petitioner admits he was aware that the law required him to file a form_1045 to elect whether his loss was to be carried back or carried forward however petitioner did not file a form_1045 with his return without instruction from petitioner respondent did not act on petitioner’s net_operating_loss more pointedly petitioner was able to ascertain the nature or amount of his tax_liabilities when he contacted the irs employees in date but did not attempt to pay his liabilities further when the revenue_agent confirmed petitioner’s account balance by letter in date petitioner did nothing for almost years petitioner’s delay in paying his tax_liabilities is solely attributable to petitioner thus the interest that accrued on petitioner’s tax_liability between date and the present is not abatable on this record the commissioner’s refusal to abate interest was not an abuse_of_discretion under sec_6404 respondent’s determination is sustained decision will be entered for respondent
